--·



      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      -----------------------------x
      UNITED STATES OF AMERICA

                                                 MEMORANDUM AND ORDER
                -against-                          12-CR-250 (DRH)

      KAREEM MIDDLETON,                                                FILED
                                                                   l~_fLEt3K'S OFr:'tCE
                                                             U.S. Dk, I RIC r co urn r(b N, Y,
                     Defendant.
      -----------------------------x
      APPEARANCES:                                           *       OCT 2 -~ 2018
                                                                                          *
      For the Government:                                    LONG ISLAND OFFICE
           Richard Donoghue
           United States Attorney
           610 Federal Plaza
           Central Islip, New York 11722-4454
             By: Allen Bode, A.U.S.A.
      For Defendant Pro Se:
           Kareem Middleton
           2873 Paige Drive
           Kissimmee, FL 34741

      HURLEY, Senior District Judge

                The Court is in receipt of Kareem Middleton's June 18,
      2018 prose application, made pursuant to 18 U.S.C. § 3583(e) (1),

      for early termination of his period of supervised release.

                Having reviewed the reasons set forth in his
      application as well as the government's response thereto dated

      August 2, 2018, I am not convinced that his conduct and the
      interest of justice warrant granting the requested relief based
      on the information furnished.    Among other things, Mr.
      Middleton's representation in his moving papers that "U.S.
      Probation Officer Miranda Lutke does not oppose [his] request,"


                                       -1-
        ,
'"'--




        is not problematic at this point given (1) that there is nothing

        from Ms. Lutke so indicating and (2) the government maintains

        that ~his current supervising probation officer in the Eastern

        District of California does not agree that Mr. Middleton should

        be terminated from supervision."       Gov't's Aug. 2, 2018 Letter at

        1.

                  In essence, Mr. Middleton has not presented sufficient

        information for the Court to evaluate his request and,

        accordingly, his application is denied.

                  SO ORDERED.

        Dated: October 24, 2018
               Central Islip, New York


                                           ~~sf~,~~. Yt'-'ne..~z-
                                               DENIS R. HURLEY, U.S.D.J.




                                         -2-
